                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW BEISHL                            :      CIVIL ACTION
                                          :
       v.                                 :
                                          :
COUNTY OF BUCKS                           :      NO. 18-2835

                                        ORDER

       AND NOW, this 17th day of September, 2019, upon consideration of Defendant’s

Motion for Summary Judgment, docketed in this case as Document No. 33, Plaintiff’s Response

thereto, and the parties’ Reply and Surreply, it is HEREBY ORDERED that Defendant’s Motion

for Summary Judgment is GRANTED AS TO ALL COUNTS.

       This matter shall be DISMISSED WITH PREJUDICE.




                                   BY THE COURT:



                                         /s/Jacob P. Hart
                                   ___________________________________
                                   JACOB P. HART
                                   UNITED STATES MAGISTRATE JUDGE
